DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities: in line 3, it is suggested to replace the article “a” with --the-- in the phrase “a lock mandrel” to avoid a double inclusion issue.  
Claim 13 is objected to because of the following informalities: in line 3, it is suggested to replace the article “a” with --the-- in the phrase “a spring-loaded locking collar” to avoid a double inclusion issue.  
Claim 13 is objected to because of the following informalities: in line 4, it is suggested to replace the article “a” with --the-- in the phrase “a downhole tool” to avoid a double inclusion issue.  
Claim 13 is objected to because of the following informalities: in line 4, it is suggested to replace the article “a” with --the-- in the phrase “a hydrocarbon well” to avoid a double inclusion issue.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 11-14, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Courville US10711549.
Regarding independent claim 1, Courville discloses, in Figures 1-16,
A lock mandrel (40), comprising: an upper connector (the assembly of the components 46 and 43 along with a fishing neck 41 at its upper end), comprising: locking keys (46) configured to attach the lock mandrel to a landing nipple (landing nipple “N”) on a tubing (tubing “T”) within a hydrocarbon well; and a spring-loaded locking collar (43) configured to: prevent the locking keys from disengaging from the landing nipple by pressing radially (72) against the locking keys from the inside when in a seated position (Fig. 14); and allow the locking keys to disengage from the landing nipple by retracting away from the locking keys when in an unseated position (col. 10:61-67 to col. 11:1-5 describes the unseating/releasing/retracting operation); and a lower connector (47), comprising a tool adaptor (81) configured to attach a downhole tool (100) to the lock mandrel.

Regarding claim 9, Courville discloses wherein the locking keys correspond to an X nipple profile (col. 10:46-49).

Regarding claim 11, Courville discloses wherein the lock mandrel comprises a cable head (23) configured to attach the lock mandrel to a wireline (col. 9:49 wireline).

Regarding claim 12, Courville discloses wherein the lock mandrel comprises an external fishing neck (41) for attaching a wireline to the lock mandrel (col. 9:49 wireline).

Regarding independent claim 13, Courville discloses, in Figures 1-16, the invention substantially the same as described above in reference to independent claim 1, and
A method (Fig. 1-16) for securing a downhole tool (100) within a hydrocarbon well using a lock mandrel (40) with a spring-loaded locking collar (43), comprising: providing a lock mandrel (40) with a spring-loaded locking collar (43), wherein the lock mandrel is attached to a downhole tool (100) to be deployed inside a hydrocarbon well; running the lock mandrel into a tubing (tubing “T”) of the hydrocarbon well using a wireline (col. 9:49 wireline); and landing the lock mandrel on a landing nipple (landing nipple “N”) within the tubing such that locking keys on the lock mandrel attach to the landing nipple and the spring-loaded locking collar within the lock mandrel moves to a seated position (Fig. 14), wherein the spring-loaded locking collar is configured to prevent the locking keys from disengaging from the landing nipple by pressing radially (72) against the locking keys from the inside when in the seated position.

Regarding claim 14, Courville discloses comprising: applying a force from a surface via the wireline such that the spring-loaded locking collar moves to an unseated position, wherein the spring-loaded locking collar is configured to allow the locking keys to disengage from the landing nipple by retracting away from the locking keys when in the unseated position; and pulling the lock mandrel and the attached downhole tool out of the tubing of the hydrocarbon well (col. 10:61-67 to col. 11:1-5 describes the unseating/releasing/retracting operation).

Regarding claim 17, Courville discloses comprising operating the downhole tool within the hydrocarbon well (col. 9:47 flow control device operation).

Regarding independent claim 19, Courville discloses, in Figures 1-16, the invention substantially the same as described above in reference to independent claims 1 and 13, and
A tool assembly (Fig. 1-16), comprising: a lock mandrel (40), comprising: an upper connector (the assembly of the components 46 and 43 along with a fishing neck 41 at its upper end), comprising: locking keys (46) configured to attach the lock mandrel to a landing nipple (landing nipple “N”) on a tubing (tubing “T”) within a hydrocarbon well; and a spring-loaded locking collar (43) configured to: prevent the locking keys from disengaging from the landing nipple by pressing radially (72) against the locking keys from the inside when in a seated position (Fig. 14); and allow the locking keys to disengage from the landing nipple by retracting away from the locking keys when in an unseated position (col. 10:61-67 to col. 11:1-5 describes the unseating/releasing/retracting operation); and a lower connector (47), comprising a pump adaptor (81) configured to attach a downhole pump (not positively-recited; adaptor 81 is configured to attach/couple with a downhole production pump) to the lock mandrel; and the downhole pump configured to remove at least a portion of a wellbore liquid from the tubing of the hydrocarbon well (not positively-recited; a downhole production pump).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Courville US10711549 in view of Wegener et al. US8079417.
Regarding claim 7, Courville teaches the invention substantially as claimed as described above, but does not teach wherein the downhole tool comprises a downhole pump.
Wegener teaches wherein the downhole tool comprises a downhole pump (Wegener; col. 2:60-63 conveying and installing a pump downhole on slickline and operating the pump downhole).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the downhole tool as taught by Courville to comprise a downhole pump as taught by Wegener for the purpose of providing artificial lift capacity for reservoir production.

Regarding claim 18, Courville teaches the invention substantially as claimed as described above, but does not teach wherein the downhole tool comprises a downhole pump, and wherein operating the downhole pump comprises using the downhole pump to remove at least a portion of a wellbore liquid from the tubing of the hydrocarbon well.
Wegener teaches wherein the downhole tool comprises a downhole pump, and wherein operating the downhole pump comprises using the downhole pump to remove at least a portion of a wellbore liquid from the tubing of the hydrocarbon well. (Wegener; col. 2:60-63 conveying and installing a pump downhole on slickline and operating the pump downhole).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the downhole tool as taught by Courville to comprise a downhole pump as taught by Wegener for the purpose of providing artificial lift capacity for reservoir production.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Courville US10711549 in view of Perkins US20160290061.
Regarding claim 10, Courville teaches the invention substantially as claimed as described above, but does not teach wherein the lock mandrel comprises an electronic chassis and an electronic chassis housing that is attached to the upper connector of the lock mandrel.
Perkins teaches wherein the lock mandrel comprises an electronic chassis (Perkins; electronics package 15) and an electronic chassis housing (Perkins; pressure housing 13) that is attached to the upper connector of the lock mandrel.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the lock mandrel as taught by Courville to include an electronic chassis and an electronic chassis housing as taught by Perkins for the purpose of providing electrical power downhole (Perkins; [0047]).

Allowable Subject Matter
Claim(s) 2-6, 8, 15-16, 20-25 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The U.S. patent document Higgins US4745974 teaches a lock mandrel that is used for supporting a well tool such as a subsurface safety valve at a landing nipple in a well tubing string.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	6/6/22